Title: From James Madison to James Madison, Sr., 27 February 1790
From: Madison, James
To: Madison, James, Sr.


Hond Sir
N. Y. Feby. 27. 1790
I have not yet recd. a single line from Orange since I left it. The letter from my brother when at Alexa. is the only written information that I have had the pleasure of, A few lines from Mr. Hite excepted. These gave me an account of my sisters marriage, and added that about that period my mother was better. I am anxious to hear more on that subject, and indulge my hopes that her health will yet be re-established.
The papers inclosed at different times will have shewn the state of the business before Congs. The proposition for compromizing the matter between original sufferers & the Stockjobbers, after being long agitated was rejected by considerable majority, less perhaps from a denial of the justice of the measure, than a supposition of its impracticability. The idea is much better relished I find in the Country at large, than it was in this City. The subject now before Congs. is the proposed assumption of the State debts. Opinions are much divided on it, and the result can not be foretold. These difficulties and discussions seem to have produced here a suspence of the public opinion. Stock has been stationary in consequence of it at about 7/. in the pound. I am afraid that the people at a distance from information will continue to be a prey to those who hover about the public Councils, and communicate with emissaries all over the Continent. I wish it were possible to defend the uninformed from these impositions. The best they can do is not to deal with speculators, but to await patiently the event.
I find by a letter from Mr. Jefferson that grain is getting as high in Virga. as here. The run on our market from Europe seems to be increasing. If the alarm be not artificial in France England &c. which can not be altogether the case, it is probable that the price will be high for several years. I remain your dutiful son
Js. Madison Jr
